UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                               No. 96-60647




                      VICTORIA CHIASSON, on behalf of
                            Clarence J. Chiasson

                                                        Petitioner,


                                   VERSUS


         AVONDALE INDUSTRIES, INC.; AVONDALE SHIPYARD, INC.;
      DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS, U.S.
                         DEPARTMENT OF LABOR


                                                        Respondents.



            Appeal from the United States District Court
                For the Eastern District of Louisiana
                              (94-3665)

                               July 9, 1997

Before DUHÉ, BARKSDALE, Circuit Judges, and COBB1, District Judge.

PER CURIAM:2

            AFFIRM.     See 5TH CIR. R. 47.6.




  1
     District Judge of the Eastern District of Texas, sitting by
designation.
  2
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.